Per Curiam,
This was a bill in equity to restrain proceedings at law. The proceedings were fully set forth in the bill and coupled with the averment of them was the averment that the proceedings “as before set out are defective, null and void as against plaintiff.” It is seriously contended that by demurring the defendant admitted the truth of this *630averment and that, therefore, the demurrer should have been dismissed. This argument ignores the well-settled principle that a demurrer necessarily admits the truth of the facts stated in the bill, so far as they are relevant and well pleaded, but it does not admit the conclusions of law drawn therefrom, although they are also alleged in the bill: Story’s Equity Pleading, sec. 452. We deem it unnecessary to add anything further to the clear and satisfactory opinion of the learned judge of the common pleas in support of the decree.
The decree is affirmed at the costs of the appellant.